--------------------------------------------------------------------------------

Exhibit 10.5


FORM OF INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is made and entered into as of this
20th day of October, 2020, by and between Lefteris Acquisition Corp., a Delaware
corporation (the “Company”), and  _________ (“Indemnitee”).


WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the Company to
attract and retain qualified individuals to serve as directors and officers, it
is reasonable, prudent and necessary for the Company to indemnify and advance
expenses on behalf of its directors and/or officers to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Company free from undue concern regarding such risks;


WHEREAS, the Company has requested that Indemnitee serve or continue to serve as
a director and/or an officer of the Company and may have requested or may in the
future request that Indemnitee serve in other capacities;


WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director and/or an officer of the Company is that Indemnitee be so indemnified;
and


WHEREAS, Indemnitee does not regard the advancement or indemnification
protections provided for in the Bylaws or the Certificate of Incorporation to be
adequate protection against personal liability.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


1.          Services by Indemnitee.  Indemnitee agrees to serve as an officer,
director, advisor, key employee or in any other capacity of the Company. 
Indemnitee may at any time and for any reason resign from such position (subject
to any contractual obligation the Indemnitee may have under any other
agreement).  The foregoing notwithstanding, this Agreement shall continue in
full force and effect after Indemnitee has ceased to serve as a director,
officer, advisor, key employee or in any other capacity of the Company.  This
Agreement, however, shall not impose any obligation on Indemnitee or the Company
to continue Indemnitee’s service to the Company beyond any period otherwise
required by law or by other agreements or commitments of the parties, if any.


2.          Indemnification - General.  On the terms and subject to the
conditions of this Agreement, the Company shall, to the fullest extent permitted
by law, indemnify Indemnitee with respect to, and hold Indemnitee harmless from
and against, all losses, liabilities, judgments, fines, penalties, costs,
amounts paid in settlement, Expenses (as hereinafter defined) and other amounts
that Indemnitee incurs and that result from, arise in connection with or are by
reason of Indemnitee’s Corporate Status (as hereinafter defined) and shall
advance Expenses to Indemnitee.
-1-

--------------------------------------------------------------------------------



3.          Indemnity in Third-Party Proceedings.  If in connection with or by
reason of Indemnitee’s Corporate Status, Indemnitee was, is, or is threatened to
be made, a party to or a participant in any Proceeding (as hereinafter defined)
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor, the Company shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Expenses, liabilities, judgments, penalties, fines and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such liabilities, judgments,
penalties, fines and amounts paid in settlement) actually and reasonably
incurred by Indemnitee or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company and, in the case of a criminal Proceeding, had
no reasonable cause to believe that his or her conduct was unlawful.


4.          Indemnity in Proceedings by or in the Right of the Company.  If in
connection with or by reason of Indemnitee’s Corporate Status, Indemnitee was,
is, or is threatened to be made, a party to or a participant in any Proceeding
by or in the right of the Company to procure a judgment in the Company’s favor,
the Company shall, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses
actually and reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company. No indemnification,
hold harmless or exoneration for Expenses shall be made under this Section 4 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that any court in which the Proceeding was brought or the Delaware Court
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification, to be held harmless or to exoneration.


5.          Mandatory Indemnification in Case of Successful Defense. 
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to (or a
participant in) and is successful, on the merits or otherwise, in defense of any
Proceeding or any claim, issue or matter therein (including, without limitation,
any Proceeding brought by or in the right of the Company), the Company shall, to
the fullest extent permitted by applicable law, indemnify Indemnitee with
respect to, and hold Indemnitee harmless from and against, all Expenses actually
and reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith.  If Indemnitee is not wholly successful in defense of such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall, to the
fullest extent permitted by law, indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with each successfully resolved claim, issue or matter.  For purposes
of this Section 5 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, on
substantive or procedural grounds, or settlement of any such claim prior to a
final judgment by a court of competent jurisdiction with respect to such
Proceeding, shall be deemed to be a successful result as to such claim, issue or
matter.
-2-

--------------------------------------------------------------------------------

6.          Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement or otherwise to indemnification by the Company for
some or a portion of the Expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the Company shall, to the
fullest extent permitted by law, indemnify Indemnitee to the fullest extent to
which Indemnitee is entitled to such indemnification.


7.          Indemnification for Additional Expenses Incurred to Secure Recovery
or as Witness.


(a)          The Company shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, any and all Expenses and, if requested by Indemnitee, shall advance on
an as-incurred basis (as provided in Section 8 of this Agreement) such Expenses
to Indemnitee, which are actually and reasonably incurred by Indemnitee in
connection with any action or proceeding or part thereof brought by Indemnitee
for (i) indemnification or advance payment of Expenses by the Company under this
Agreement, any other agreement, the Certificate of Incorporation or Bylaws of
the Company as now or hereafter in effect; or (ii) recovery under any director
and officer liability insurance policies maintained by the Company.


(b)          To the extent that Indemnitee is, by reason of Corporate Status, a
witness (or is forced or asked to respond to discovery requests) in any
Proceeding to which Indemnitee is not a party, the Company shall, to the fullest
extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Company will advance on an
as-incurred basis (as provided in Section 8 of this Agreement), all Expenses
actually and reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection therewith.


8.          Advancement of Expenses.  The Company shall, to the fullest extent
permitted by law, pay on a current and as-incurred basis all Expenses actually
and reasonably incurred by Indemnitee in connection with any Proceeding in any
way connected with, resulting from or relating to Indemnitee’s Corporate
Status.  Such Expenses shall be paid in advance of the final disposition of such
Proceeding, without regard to whether Indemnitee will ultimately be entitled to
be indemnified for such Expenses and without regard to whether an Adverse
Determination (as hereinafter defined) has been or may be made, except as
contemplated by the last sentence of Section 9(f) of this Agreement.  Upon
submission by the Indemnitee and receipt by the Company of a request for
advancement of Expenses pursuant to Section 9(c) of this Agreement, Indemnitee
shall be entitled to advancement of Expenses as provided in this Section 8, and
such advancement of Expenses shall continue until such time (if any) as there is
a final non-appealable judicial determination that Indemnitee is not entitled to
indemnification.  Indemnitee shall repay such amounts advanced if and to the
extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the Company for such Expenses.  Such repayment
obligation shall be unsecured and shall not bear interest.  The Company shall
not impose on Indemnitee additional conditions to advancement or require from
Indemnitee additional undertakings regarding repayment.
-3-

--------------------------------------------------------------------------------

9.          Indemnification Procedures.


(a)          Notice of Proceeding.  Indemnitee agrees to notify the Company
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses hereunder. 
Any failure by Indemnitee to notify the Company will relieve the Company of its
advancement or indemnification obligations under this Agreement only to the
extent the Company can establish that such omission to notify resulted in actual
and material prejudice to it which cannot be reversed or otherwise eliminated
without any material negative effect on the Company, and the omission to notify
the Company will, in any event, not relieve the Company from any liability which
it may have to indemnify Indemnitee otherwise than under this Agreement.  If, at
the time of receipt of any such notice, the Company has director and officer
insurance policies in effect, the Company will promptly notify the relevant
insurers in accordance with the procedures and requirements of such policies.


(b)          Defense; Settlement.  Indemnitee shall have the sole right and
obligation to control the defense or conduct of any claim or Proceeding with
respect to Indemnitee.  The Company shall not, without the prior written consent
of Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee or which
could have been brought against Indemnitee or which potentially or actually
imposes any cost, liability, exposure or burden on Indemnitee unless (i) such
settlement solely involves the payment of money or performance of any obligation
by persons other than Indemnitee and includes an unconditional release of
Indemnitee by all relevant parties from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters and (ii) the Company has  fully
indemnified the Indemnitee with respect to, and held Indemnitee harmless from
and against, all Expenses actually and reasonably incurred by Indemnitee or on
behalf of Indemnitee in connection with such Proceeding.  The Company shall not
be obligated to indemnify Indemnitee against amounts paid in settlement of a
Proceeding against Indemnitee if such settlement is effected by Indemnitee
without the Company’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned, unless such settlement solely
involves the payment of money or performance of any obligation by persons other
than the Company and includes an unconditional release of the Company by any
party to such Proceeding other than the Indemnitee from all liability on any
matters that are the subject of such Proceeding and an acknowledgment that the
Company denies all wrongdoing in connection with such matters.


(c)          Request for Advancement; Request for Indemnification.


(i)          To obtain advancement of Expenses under this Agreement, Indemnitee
shall submit to the Company a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
Company and reasonably available to Indemnitee, and, only to the extent required
by applicable law which cannot be waived, an unsecured written undertaking to
repay amounts advanced.  The Company shall make advance payment of Expenses to
Indemnitee no later than ten (10) business days after receipt of the written
request for advancement (and each subsequent request for advancement) by
Indemnitee.  If, at the time of receipt of any such written request for
advancement of Expenses, the Company has director and officer insurance policies
in effect, the Company will promptly notify the relevant insurers in accordance
with the procedures and requirements of such policies.  The Company shall
thereafter keep such director and officer insurers informed of the status of the
Proceeding or other claim and take such other actions, as appropriate to secure
coverage of Indemnitee for such claim.
-4-

--------------------------------------------------------------------------------

(ii)          To obtain indemnification under this Agreement, Indemnitee may
submit a written request for indemnification hereunder.  The time at which
Indemnitee submits a written request for indemnification shall be determined by
the Indemnitee in the Indemnitee’s sole discretion.  Once Indemnitee submits
such a written request for indemnification (and only at such time that
Indemnitee submits such a written request for indemnification), a Determination
(as hereinafter defined) shall thereafter be made, as provided in and only to
the extent required by Section 9(d) of this Agreement.  In no event shall a
Determination be made, or required to be made, as a condition to or otherwise in
connection with any advancement of Expenses pursuant to Section 8 and Section
9(c)(i) of this Agreement.  If, at the time of receipt of any such request for
indemnification, the Company has director and officer insurance policies in
effect, the Company will promptly notify the relevant insurers and take such
other actions as necessary or appropriate to secure coverage of Indemnitee for
such claim in accordance with the procedures and requirements of such policies.


(d)          Determination.  The Company agrees that Indemnitee shall be
indemnified to the fullest extent permitted by law and that no Determination
shall be required in connection with such indemnification unless specifically
required by applicable law which cannot be waived.  In no event shall a
Determination be required in connection with indemnification for Expenses
pursuant to Section 7 of this Agreement or incurred in connection with any
Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise.  Any decision that a Determination is
required by law in connection with any other indemnification of Indemnitee, and
any such Determination, shall be made within twenty (20) days after receipt of
Indemnitee’s written request for indemnification pursuant to Section 9(c)(ii)
and such Determination shall be made either (i) by the Disinterested Directors
(as hereinafter defined), even though less than a quorum, so long as Indemnitee
does not request that such Determination be made by Independent Counsel (as
hereinafter defined), or (ii) if so requested by Indemnitee, in Indemnitee’s
sole discretion, by Independent Counsel in a written opinion to the Company and
Indemnitee.  If a Determination is made that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) business
days after such Determination.  Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination.  Any
Expenses actually and reasonably incurred by Indemnitee in so cooperating with
the Disinterested Directors or Independent Counsel, as the case may be, making
such determination shall be advanced and borne by the Company (irrespective of
the Determination as to Indemnitee’s entitlement to indemnification) and the
Company is liable to indemnify and hold Indemnitee harmless therefrom.  If the
person, persons or entity empowered or selected under Section 9(d) of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within twenty (20) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such twenty (20) day period may be extended for a reasonable time, not to
exceed an additional twenty (20) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 9(d) shall not apply if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(e).
-5-

--------------------------------------------------------------------------------

(e)          Independent Counsel.  In the event a Determination is to be made by
Independent Counsel pursuant to Section 9(d) of this Agreement, the Independent
Counsel shall be selected as provided in this Section 9(e).  The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board of Directors, in which event the Board of
Directors shall make such selection on behalf of the Company, subject to the
remaining provisions of this Section 9(e)), and Indemnitee or the Company, as
the case may be, shall give written notice to the other, advising the Company or
Indemnitee of the identity of the Independent Counsel so selected.   The Company
or Indemnitee, as the case may be, may, within ten (10) days after such written
notice of selection shall have been received, deliver to Indemnitee or the
Company, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 15 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion.  Absent a proper
and timely objection, the person so selected shall act as Independent Counsel. 
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court of competent jurisdiction has determined that such
objection is without merit.  If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 9(c)(ii)
of this Agreement and after a request for the appointment of Independent Counsel
has been made, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(d) of this Agreement.  Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 9(f)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).  Any expenses actually and reasonably
incurred by or in connection with the appointment of Independent Counsel shall
be borne by the Company (irrespective of the Determination of Indemnitee’s
entitlement to indemnification) and not by Indemnitee.
-6-

--------------------------------------------------------------------------------

(f)          Consequences of Determination; Remedies of Indemnitee.  The Company
shall be bound by and shall have no right to challenge a Favorable
Determination.  If an Adverse Determination is made, or if for any other reason
the Company does not make timely indemnification payments or advances of
Expenses, Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Company to make such payments or advances (and the Company shall
have the right to defend its position in such Proceeding and to appeal any
adverse judgment in such Proceeding).  Indemnitee shall be entitled to be
indemnified for all Expenses incurred in connection with such a Proceeding and
to have such Expenses advanced by the Company in accordance with Section 8 of
this Agreement.  If Indemnitee fails to challenge an Adverse Determination
within fifteen (15) business days, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be taken, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, the Company shall not be obligated to indemnify or advance
Expenses to Indemnitee under this Agreement.


(g)          Presumptions; Burden and Standard of Proof.  The parties intend and
agree that, to the extent permitted by law, in connection with any Determination
with respect to Indemnitee’s entitlement to indemnification hereunder by any
person, including a court:


(i)          it will be presumed that Indemnitee is entitled to indemnification
under this Agreement (notwithstanding any Adverse Determination), and the
Company or any other person or entity challenging such right will have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption;


(ii)          the termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful;


(iii)          For purposes of any determination of good faith, Indemnitee will
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers, employees, or committees
of the board of directors of the Company in the course of their duties, or on
the advice of legal counsel or other advisors (including financial advisors and
accountants) for the Company or on information or records given in reports made
to the Company by an independent certified public accountant or by an appraiser
or other expert or advisor selected by the Company; and


(iv)          the knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company or relevant enterprises will not be
imputed to Indemnitee in a manner that limits or otherwise adversely affects
Indemnitee’s rights hereunder.
-7-

--------------------------------------------------------------------------------

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.


10.          Remedies of Indemnitee.


(a)          Subject to Section 10(e), in the event that (i) a determination is
made pursuant to Section 9(d) of this Agreement that Indemnitee is not entitled
to indemnification under this Agreement, (ii) advancement of Expenses is not
timely made pursuant to Section 9(c) of this Agreement, (iii) no determination
of entitlement to indemnification shall have been made pursuant to Section 9(d)
of this Agreement within twenty (20) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 of this Agreement within ten (10) business days
after receipt by the Company of a written request therefor, (v) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within five (5) business days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement of Expenses.  Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.  Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within one hundred eighty (180) days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 10(a); provided, however, that the foregoing clause
shall not apply in respect of a proceeding brought by Indemnitee to enforce his
rights under Section 5 of this Agreement.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.


(b)          In the event that a determination shall have been made pursuant to
Section 9(d) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, in which (i) Indemnitee shall not be prejudiced by
reason of that adverse determination, and (ii) the Company shall bear the burden
of establishing that Indemnitee is not entitled to indemnification.


(c)          If a determination shall have been made pursuant to Section 9(d) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 10, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.


(d)          The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.
-8-

--------------------------------------------------------------------------------

(e)          Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding.


11.          Insurance; Subrogation; Other Rights of Recovery, etc.


(a)          The Company shall use its reasonable best efforts to purchase and
maintain a policy or policies of insurance with reputable insurance companies
with A.M. Best ratings of “A” or better, providing Indemnitee with coverage for
any liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of Indemnitee’s Corporate Status, or arising out of
Indemnitee’s status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability.  Such insurance policies shall have
coverage terms and policy limits at least as favorable to Indemnitee as the
insurance coverage provided to any other director or officer of the Company.  If
the Company has such insurance in effect at the time it receives from Indemnitee
any notice of the commencement of an action, suit, proceeding or other claim,
the Company shall give prompt notice of the commencement of such action, suit,
proceeding or other claim to the insurers and take such other actions in
accordance with the procedures set forth in the policy as required or
appropriate to secure coverage of Indemnitee for such action, suit, proceeding
or other claim.  The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such action, suit, proceeding or other claim in
accordance with the terms of such policy.  The Company shall continue to provide
such insurance coverage to Indemnitee for a period of at least ten (10) years
after Indemnitee ceases to serve as a director or an officer or in any other
Corporate Status.


(b)          The Company shall not be liable to pay or advance to Indemnitee any
amounts otherwise indemnifiable under this Agreement or under any other
indemnification agreement if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise; provided, however, that (i) the Company hereby agrees that it is
the indemnitor of first resort under this Agreement and under any other
indemnification agreement (i.e., its obligations to Indemnitee under this
Agreement or any other agreement or undertaking to provide advancement and/or
indemnification to Indemnitee are primary and any obligation of any other entity
to provide advancement or indemnification, or any obligation of any insurer of
any other entity to provide insurance coverage, for the same Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee are
secondary), and (ii) if any other entity pays or causes to be paid, for any
reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, bylaws or charter) with
Indemnitee in connection with Indemnitee’s service to the Company, then (x) such
other entity shall be fully subrogated to all rights of Indemnitee with respect
to such payment and (y) the Company shall fully indemnify, reimburse and hold
harmless such other entity for all such payments actually made by such other
entity.
-9-

--------------------------------------------------------------------------------

(c)          Except as provided in Section 11(b) of this Agreement, the rights
to indemnification and advancement of Expenses as provided by this Agreement
shall not be deemed exclusive of any other rights to which Indemnitee may at any
time, whenever conferred or arising, be entitled under applicable law, under the
Certificate of Incorporation or Bylaws, or under any other agreement, or
otherwise.  Indemnitee’s rights under this Agreement are present contractual
rights that fully vest upon Indemnitee’s first service as a director or an
officer of the Company.  The Parties hereby agree that Section 11(b) of this
Agreement shall be deemed exclusive and shall be deemed to modify, amend and
clarify any right to indemnification or advancement provided to Indemnitee under
any other contract, agreement or document with the Company.


(d)          No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal.  To
the extent that a change in the General Corporation Law of the State of Delaware
(or other applicable law), whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Certificate of Incorporation or Bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee enjoy by this Agreement
the greater benefits so afforded by such change.  The assertion or employment of
any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.


12.          Employment Rights; Successors; Third Party Beneficiaries.


(a)          This Agreement shall not be deemed an employment contract between
the Company and Indemnitee. This Agreement shall continue in force as provided
above after Indemnitee has ceased to serve as a director and/or an officer of
the Company or any other Corporate Status.


(b)          This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and Indemnitee’s heirs,
executors and administrators.  If the Company or any of its successors or
assigns shall (i) consolidate with or merge into any other corporation or entity
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfer all or substantially all of its
properties and assets to any individual, corporation or other entity, then, and
in each such case, proper provisions shall be made so that the successors and
assigns of the Company shall assume all of the obligations set forth in this
Agreement.


13.          Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
-10-

--------------------------------------------------------------------------------

14.          Exception to Right of Indemnification or Advancement of Expenses. 
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by the Company,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding brought by Indemnitee (other
than a Proceeding by Indemnitee (i) by way of defense or counterclaim or other
similar portion of a Proceeding, (ii) to enforce Indemnitee’s rights under this
Agreement or (iii) to enforce any other rights of Indemnitee to indemnification,
advancement or contribution from the Company under any other contract, bylaws or
charter or under statute or other law, including any rights under Section 145 of
the Delaware General Corporation Law), unless the bringing of such Proceeding or
making of such claim shall have been approved by the Board of Directors of the
Company.


15.          Definitions.  For purposes of this Agreement:


(a)          “Board of Directors” means the board of directors of the Company.


(b)          “Bylaws” means (i) in the case of the Company, its Bylaws and (ii)
in the case of any other entity, its bylaws or similar governing document.


(c)          “Certificate of Incorporation” means (i) in the case of the
Company, its Amended & Restated Certificate of Incorporation and (ii) in the
case of any other entity, its certificate of incorporation, articles of
incorporation or similar constituting document.


(d)          “Corporate Status” describes the status of a person by reason of
such person’s past, present or future service as a director, officer, general
partner, manager, managing member, employee, fiduciary, trustee, or agent of the
Company (including, without limitation, one who serves at the request of the
Company as a director, officer, general partner, manager, managing member,
employee, fiduciary, trustee or agent of any other entity).


(e)          “Determination” means a determination that either (x) there is a
reasonable basis for the conclusion that indemnification of Indemnitee is proper
in the circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”).  An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.


(f)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee and does not otherwise have an interest materially adverse
to any interest of the Indemnitee.
-11-

--------------------------------------------------------------------------------

(g)          “Expenses” shall mean all direct and indirect costs, fees and
expenses of any type or nature whatsoever and shall specifically include,
without limitation, all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees and costs, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness, in, or otherwise participating in, a Proceeding or
an appeal resulting from a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, and shall also specifically include, without limitation,
all reasonable attorneys’ fees and all other expenses actually and reasonably
incurred by or on behalf of Indemnitee in connection with preparing and
submitting any requests or statements for indemnification, advancement,
contribution or any other right provided by this Agreement.  Expenses, however,
shall not include amounts of judgments or fines against Indemnitee.


(h)          “Independent Counsel” means, at any time, any law firm, or a member
of a law firm, that (a) is experienced in matters of corporation law and (b) is
not, at such time, or has not been in the five years prior to such time,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnities under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.  The Company agrees to pay
the reasonable fees and expenses of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto and to be jointly and severally liable therefor.


(i)          “Insider Letter” means that certain letter agreement, by and among
the Company, the Sponsor, each member of the Sponsor, each of the Company’s
executive officers, directors and director nominees and certain consultants of
the Company, dated as of October 20, 2020.


(j)          “Proceeding” includes any actual, threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism, investigation
(formal or informal), inquiry, administrative hearing or any other actual,
threatened, pending or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director, officer, general partner, manager, managing
member, employees, fiduciary, trustee or agent of the Company, in each case
whether or not he is acting or serving in any such capacity or has such status
at the time any liability or expense is incurred for which indemnification or
advancement of Expenses can be provided under this Agreement. If the Indemnitee
believes in good faith that a given situation may lead to or culminate in the
institution of a Proceeding, this shall be considered a Proceeding under this
paragraph.
-12-

--------------------------------------------------------------------------------

(k)          “Registration and Stockholder Rights Agreement” means that
Registration and Stockholder Rights Agreement by and among the Company and
initial stockholders of the Company, dated as of October 20, 2020.


(l)          “Sponsor” means, the Sponsor, Lefteris Holdings LLC.


16.          Construction.  Whenever required by the context, as used in this
Agreement the singular number shall include the plural, the plural shall include
the singular, and all words herein in any gender shall be deemed to include (as
appropriate) all genders.


17.          Reliance.  The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director and/or an officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director and/or an officer of the Company.


18.          Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in a writing identified as
such by all of the parties hereto.  Except as otherwise expressly provided
herein, the rights of a party hereunder (including the right to enforce the
obligations hereunder of the other parties) may be waived only with the written
consent of such party, and no waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.


19.          Notice Mechanics.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:


(a)          If to Indemnitee to:


______________


______________
Attn:
-13-

--------------------------------------------------------------------------------



(b)          If to the Company, to:


Lefteris Acquisition Corp.
292 Newbury Street, Suite 293
Boston, MA 02115
Attn: Jon Isaacson
Email: jon@lefteris.com


with a copy to:    
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention: Paul Tropp and Christopher Capuzzi
Email:paul.tropp@ropesgray.com,        
christopher.capuzzi@ropesgray.com


or to such other address as may have been furnished (in the manner prescribed
above) as follows:  (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Company and (b) in the case of a
change in address for notices to the Company, furnished by the Company to
Indemnitee.


20.          Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for reasonably incurred Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its other
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).


21.          Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process.  This Agreement and the legal relations among the parties
shall, to the fullest extent permitted by law, be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.  The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or otherwise inconvenient forum.
-14-

--------------------------------------------------------------------------------

22.          Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.


23.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.


24.          Waiver of Claims to Trust Account.  Indemnity hereby agrees that it
does not have any right, title, interest or claim of any kind (each, a “Claim”)
in or to any monies in the trust account established in connection with the
Company’s initial public offering for the benefit of the Company and holders of
shares issued in such offering, and hereby waives any Claim it may have in the
future as a result of, or arising out of, any services provided to the Company
and will not seek recourse against such trust account for any reason whatsoever.


[Remainder of Page Intentionally Blank]
-15-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


Company:
Lefteris Acquisition Corp.
       
By:
   
Name:
Jon Isaacson
 
Title:
Chief Financial Officer
                       
Indemnitee:
   
Name:
       



[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------